Holmes, J.,
dissenting. R.C. 3501.07 requires that in the event the Secretary of State declines to accept the recommendation of the county party executive committee filling a vacancy upon the board of elections, the Secretary of State must respond in writing, setting forth his reasons for such rejection. Here, the Secretary of State in his rejection letter to the Republican Executive Committee relating to Thomas C. Brower, the executive committee’s first recommended replacement, appropriately set forth the reasons for rejection as provided by this section.
The Pike County Republican Executive Committee thereafter submitted the name of George Edward Leist, Jr. to the Secretary of State as the elector desiring to fill the vacancy. The Secretary of State sent a letter of rejection of the recommendation of Leist to the executive committee, but the letter did not set forth any specific reasons why Leist was being rejected. It is my view that the statute would require that such an explanation be given even though this was the second rejection. The prior rejection of the first recommended appointee, and the prior dismissal of the mandamus action by this court, do not preclude the continued mandate of the section requiring the Secretary of State to set forth to the executive committee the reasons for this second rejection.
R.C. 3501.07 unambiguously grants authority to the Secretary of State to make an appointment to fill a vacancy on a county board of elections in only two instances: (1) where the county executive committee of the major political party entitled to the appointment makes and files a recommendation with the Secretary of State, and the secretary determines such nominee to be a qualified elector and a competent member of the board; or (2) where no such recommendation is made. Where, as here, a recommendation is made but rejected by the Secretary of State, with reasons given for such rejection, the statute clearly provides the major political party three alternative responses: (1) recommend another elector for consideration as above; (2) apply for a writ of mandamus to compel appointment of the previous nominee; or (3) do nothing and allow the secretary to make an appointment of his own choosing. State, ex rel. Derwort, v. Hummel (1946), 146 Ohio St. 653, 655, 33 O.O. 138, 139, 67 N.E. 2d 540, 542.
However, the statute is quite ambiguous as to both the procedure to be followed and as to the scope of the secretary’s authority where, as here (1) the writ of mandamus concerning the first nominee is dismissed by this court, and (2) the second recommendation of the political party is also rejected by the secretary. The majority states that “R.C. 3501.07 does not allow the committee to make a second recommendation in addition to filing for a writ of mandamus.” Although *187that is certainly a correct statement of the law, it is irrelevant to the case before us. The Pike County Republican Executive Committee filed its second recommendation, nominating Edward Leist, Jr. subsequent to the denial of mandamus. Nothing in the statute prohibits such a second, or even a third, recommendation.
To allow the local political executive committee to recommend, in succession if necessary, qualified electors to fill a vacancy on the board of elections is the only consistent construction of this ambiguous statute which furthers the obvious twofold object of R.C. 3501.07: to ensure both the ability of a local political party to control and manage its affairs in its own best interests when filling a vacancy to which it, as a parly, is entitled by statute, R.C. 3501.06, as well as authorizing the secretary to ensure that only persons who will be competent members of the local board of elections are appointed to fill such vacancies.1 In State, ex rel. O’Neil, v. Griffith (1940), 136 Ohio St. 526, 580, 17 O.O. 160, 162, 27 N.E. 2d 142, 145, this court stated:
“* * * The Secretary of State is not concerned with the affairs of any political party or organization and has no part as such official in the political management or control of any party. He is concerned only in the functions to be performed by them through their duly constituted committees pursuant to the provisions of the statute in relation to the election machinery of the state. The official committee of the party may make certain recommendations in that regard. * * *”
As long, and as often, as the local executive committee exercises its right to make a recommendation, the secretary is bound by R.C. 3501.07 to either accept such recommendation or, where the secretary believes the nominee would not be a competent member of the board of elections, he “shall so state in writing to the chairman of such county executive committee, with reasons therefor.” (Emphasis added.) To allow, as has the majority, the secretary to reject a nominee without stating a reason in conformance with the scope of his authority, i.e., that the nominee would not be a competent board member, is contrary to the intent of R.C. 3501.07.
I would grant the writ.
Douglas and Wright, JJ., concur in the foregoing dissenting opinion.

 R.C. 1.49 provides: “If a statute is ambiguous, the court, in determining the intent of the legislature, may consider among other matters:
“(A) The object sought to be obtained * * * ))